Title: To George Washington from Tobias Lear, 24 April 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 24th 1791

On thursday last I had the honor to receive your letter of the 12th Instant with its enclosures. As no vessel has sailed for So. Carolina or Georgia, from this place, since the date of my last letter (the 17th) (altho’ several are up for Charleston, and according to their advertisements shou’d have sailed before this time), I intend this letter to go by the mail to Charleston, with a request to the Post-master there, to forward it by a private conveyance either to Augusta or Columbia as the first opportunity may Offer. Should it go on by the Post to Savannah, it would not reach that place before you leave it, provided you meet with nothing to interrupt your intended movements.
As I mentioned in a former letter that I should, I accordingly have spoken to Dr Smith respecting Washington. The Doctor observed that after the Easter Holy-days (which terminate on Tuesday next) he should make some new regulations in the Schools which he hoped would be productive of good effects: and that Washington should be put to Cyphering immediately and particular attention paid to his writing, reading & as well as to Latin. I have conversed with the Several Gentlemen mentioned in your letter upon the subject. They are decidedly of opinion that the boys have gained nothing, but rather lost, since their entrance into that seminary, and nothing prevents their

taking them from thence but the want of a suitable master to place them under, and this want they conceive may be applied whe[ne]ver a sufficient number unite to employ one. Colo. Hamilton observes that so fully is he impressed with the fact, that there are such radical defects in the present mode of government & instruction at the College as can only be removed by an almost total change of the system now prevailing, that he would not, upon any consideration, continue his son there. He according[ly] removed him some weeks ago, and placed him under the care of Mr Bend, who I mentioned in a former letter has opened a private school. This Gentleman was spoken of as eminently qualified to discharge the duties of an instructor to Boys. But it is said that he has very lately received an invitation from Baltimore to fill the place which has become vacant by the death of the Revd Mr West, and that so flattering & advantageous is the offer there is no doubt of his accepting it.
As there are assurances that an advantageous alteration will immediately take place in the School where Washington goes, I conceive it would be highly proper to continue him there ’till the effects of a change can be known. If it should be favourable it will be highly pleasing that he should remain where he is. If otherwise—there will be a proper & convenient season to remove him after the August vacation (as it is called) which commences the latter part of July, and gives a recess of six weeks, in which time Mrs Washington says she intends to carry the Children to Mount Vernon. Should it be found necessary to remove Washington, the recess will afford a good opportunity for taking the proper steps to enable him to commence a new care⟨:⟩ And the time between this & the beginning of the Vacation will shew the effects of such regulations as may take place in the school this week.
I have had a very full conversation with the Attorney General respecting your slaves, without however, letting him know that I had heard from you on the subject; but entered upon it with this introduction that as you were absent, and could not return before the expiration of the term which the law of this State specifies for the residence of a Slave, I thought it my duty to take such advice & such measures in the business, with the concurrence of Mrs Washington, as might be proper in the occasion, having a due regard to your public station.

The Attorney General made the following observations on the subject. That he found it was a received construction of the law, and one which he thought the words of the law fully warranted, that if a Slave is brought into the State and continues therein for the space of six months, he may claim his freedom, let the cause of his being brought be what it may; and that this extends, in its full force, to those slaves who may be brought here by the Officers of the General Government or by members of Congress. If a man becomes a Citizen of the State, six months residence of the slave is not necessary for his liberation; he is free from the moment his master is a citizen; the term of six months being only intended for the slaves of such as might travel through or sojourn in the State. That those Slaves who were under the age of 18, might, after a residence of six months, apply to the Overseers of the Poor, who had authority to bind them to a master until they should attain the age of 18, when they would become free. That the overseers made it a point to bind the young Slaves to their original masters, unless there should be some special reason against it; but after they are so bound they cannot be carried out of the State without their own consent. That the Society in this city for the abolition of slavery, had determined to give no advice and take no measures for liberating those Slaves which belonged to the Officers of the general Government or members of Congress. But notwithstanding this, there were not wanting persons who would not only give them (the Slaves) advise; but would use all means to entice them from their masters. This being the case, the Attorney General conceived, that after six months residence, your slaves would be upon no better footing than his. But he observed, that if, before the expiration of six months, they could, upon any pretence whatever, be carried or sent out of the State, but for a single day, a new era would commence on their return, from whence the six months must be dated for it requires an entire six months for them to claim that right. As the matter stands upon this footing I think that there will be but little difficulty in it; for Austin is now at home on a visit to his wife, by Mrs Washington’s permission. This will oblige him to commence a new date for six month from his return—which will be next week. Richmond goes in a Vessel that sails tomorrow for Alexandria—and I shall propose to Hercules, as he will be wanted at home in June when you return there, to

take an early opportunity of going thither, as his services here can now be very well dispenced with, and by being at home before your arrival he will have it in his power to see his friends—make every necessary preparation in his Kitchen & as he must return when you do to this place. Mrs Washington proposes in a short time to make an excursion as far as Trenton, and of course, she will take with her Oney & Christopher, which will carry them out of the State; so that in this way I think the matter may be managed very well. If Hercules should decline the offer which will be made him of going home, it will be a pretty strong proof of his intention to take the advantage of the law at the expiration of six months. As Mrs Washington does not incline to go to Virginia until you return to this place, the foregoing arrangement is the best I can think of to accomplish this business.
You will permit me now, Sir, (and I am sure you will pardon me for doing it) to declare, that no consideration should induce me to take these steps to prolong the slavery of a human being, had I not the fullest confidence that they will at some future period be liberated, and the strongest conviction that their situation with you is far preferable to what they would probably obtain in a state of freedom.
Mr Ellicott has returned to this City from surveying the federal territory, and the flattering account which he gives of the spot and the prospect of things in that quarter, added to other information of the same kind which has been received, have created a serious, and to many an alarming expectation, that the law for establishing the permanent seat of Government will be carried fully into effect. This idea has heretofore been treated very lightly by people in general here. They now begin to view it in another shape, and the opposition given in the Assembly of this State to appropriating money for the purpose of erecting suitable buildings for the accommodation of the President & Congress, carried along with it (in the course of the debates) this aspect, that the western parts of Pennsylvania will be more pleased with having the seat of the general Government on the Potomack than in Philadelphia. The consideration of the question was postponed to the next session; but it is very doubtful whether it will then be determined in favor of building or not.
Fraunces has not yet come on; but it is probable he will in the course of this week. Mrs Washington thinks that if Fraunces

comes into the family, there will be little or no occasion for a HouseKeeper. At any rate that it would be best to make an experiment without one. In this opinion I agree so far as this, that one Person to superintend the household affairs is enough; but I cannot help thinking that an honest, managing woman, with the ⟨hosper⟩ we now have belonging to the family, would do better.
I am happy to say that Mrs Washington has entirely recovered for her severe cold &, with the rest of the family, enjoys good health. Mrs Lear & our little boy are well, she begs your acceptance of her best thanks for your kind remembrance of them, and presents her sincere wishes for your health & happiness—in which she is most heartily joined by, Sir, Your grateful & most Obliged Humble Servant

Tobias Lear.


P.S. A letter from Major Jackson, enclosed in yours of the 12th, requests that I would “inform you whether orders have been transmitted to the Collectors at Savannah & Charleston, by the Secretary of the Treasury, to supply you with money should you have occasion for it.” This has been done—But I could give no information of it that would have reached you before you left those places (unless one had offered by water). I therefore mention it here only to shew that I have not been inattentive to the direction.


T.L.
